United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3210
                                   ___________

William Calhoun,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Wal-Mart,                               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: July 31, 2009
                                Filed: August 5, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       William Calhoun appeals the district court’s1 order dismissing his employment-
discrimination suit, in part because he failed to disclose the action in bankruptcy
filings. Following careful review, we find no abuse of discretion in the application
of judicial estoppel to Calhoun’s claim. See Stallings v. Hussmann Corp., 447 F.3d
1041, 1046 (8th Cir. 2006) (standard of review). We decline Calhoun’s request to
modify the dismissal to be without prejudice, given that a without-prejudice dismissal



      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
would serve no purpose because Calhoun is estopped from pursuing his action in the
future. See Paulucci v. City of Duluth, 826 F.2d 780, 782-83 (8th Cir. 1987).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-